DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga (PG Pub 20100320871) and in view of Kuroyanagi (PG Pub 20160248398).
Considering claim 1, Suenaga (Figure 9) teaches a piezoelectric substrate comprising a lithium-containing metal compound (8 + paragraph 0148-0149) having a plurality of lithium vacancy, wherein potassium diffused into two or more of the plurality of lithium vacancies in the single crystal of the lithium-containing metal compound (The limitation is a product by process claim.  The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claimed is unpatentable even though the prior product was made by a different process In Re Thorpe, 777 F.2d 695, 698, 227, USPQ, 964, 966 (Fed. Cir. 1985)) of the substrate and the distribution of potassium is approximately uniform as observed in the direction of the thickness of the substrate and conductivity is 1 * 10_9 to 1 * 10^-13S/cm (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
However, Suenaga does not teach wherein the piezoelectric substrate comprises a single crystal of a lithium-containing metal compound crystal.
Kuroyanagi teaches the piezoelectric substrate comprises a single crystal of a lithium-containing metal compound crystal (70 + paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include teaches the piezoelectric substrate comprises a single crystal of a lithium-containing metal compound crystal into Suenaga’s device for the benefit of using a well-known and common piezoelectric material for the matter of obvious design choice.
Considering claim 2, Suenaga teaches wherein the CV value of the distribution of potassium as determined in the direction of the thickness is 0.7 or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 6, Suenaga teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or less ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 8, Kuroyanagi (Figure 1B) teaches wherein the metal compound is a lithium tantalate (70 + paragraph 0019).
Considering claim 9, Kuroyanagi teaches wherein the metal compound is lithium niobate (paragraph 0015).
Considering claim 10, Suenaga (Figure 9) teaches a piezoelectric substrate and an electrode (5 + paragraph 0094) formed on the surface of the piezoelectric substrate.
Considering claim 11, Kuroyanagi teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 12, Kuroyanagi teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 13, Kuroyanagi teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm ^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroyanagi (PG Pub 20160248398).
Considering claim 3, Kuroyanagi (Figure 1B) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal (70 + paragraph 0015) wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration and appearing around 380 cm^-1 is shifted to a high wave number side compared with that in a piezoelectric substrate have a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 4, Kuroyanagi (Figure 1B) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration appears on a high wave number side relative to 381 cm^-1 ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim(s) 1-4, 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenaga (PG Pub 20140042875).
Considering claim 1, Suenaga (Figure 1) teaches a piezoelectric substrate comprising a single crystal of a lithium containing metal compound crystal (paragraphs 0073-0074), wherein potassium (paragraph 0073) is contained in the substrate and the distribution of potassium is approximately uniformed as observed in the direction of the thickness of the substrate and conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 2, Suenaga teaches wherein the CV value of the distribution of potassium as determined in the direction of the thickness is 0.7 or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 3, Suenaga (Figure 1) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal (70 + paragraph 0015) wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration and appearing around 380 cm^-1 is shifted to a high wave number side compared with that in a piezoelectric substrate have a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 4, Suenaga (Figure 1) teaches a piezoelectric substrate comprising a single crystal of a lithium-containing metal compound crystal wherein in Raman spectra measured from the cross section direction a peak coming from Li-O lattice vibration appears on a high wave number side relative to 381 cm^-1 ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 6, Suenaga teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or less ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 10, Suenaga (Figure 1) teaches a piezoelectric substrate and an electrode (5 + paragraph 0101) formed on the surface of the piezoelectric substrate.
Considering claim 11, Suenaga teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 12, Suenaga teaches wherein the conductivity is 1 * 10^-9 to 1 * 10^-13 S/cm ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 13, Suenaga teaches wherein in Raman spectra measured from the cross section direction a peak appearing around 380 cm^-1 is shifted by 1 cm ^-1 or more to a high wave number side compared with that in a piezoelectric substrate having a conductivity of 1 * 10^-15 S/cm or more ((It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that claim 1 has been amended to clarify that the potassium is not a constituent element of the claimed lithium containing metal compound crystal but instead diffused into the vacancies in the lithium crystal examiner argues that is a product by process limitation.  The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claimed is unpatentable even though the prior product was made by a different process In Re Thorpe, 777 F.2d 695, 698, 227, USPQ, 964, 966 (Fed. Cir. 1985)).  Therefore, since the combination of Suenaga and Kuroyanagi teaches the claimed structure the applicant’s limitations are met.  
Lastly, regarding the applicant’s arguments that exhibit A is equivalent to the piezoelectric substrate obtained by combining Suenaga 871 and Kyroyanagi  and therefore is not possible to obtain a single crystal having a high conductivity the examiner disagrees since the combination of the two references teaches the applicant’s claimed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837